Name: Commission Regulation (EEC) No 1994/89 of 5 July 1989 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 7 . 89 Official Journal of the European Communities No L 191 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1994/89 of 5 July 1989 fixing the import levies on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85, for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ;Having regard to the Act of Accession of Spain and Portugal, Whereas these exchange rates being those recorded on 4 July 1989 ;Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1834/89 (2), and in particular Article 13 (5) thereof, Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 1636/87 (4), and in particular Article 3 thereof, Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1915/89 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, Having regard to the opinion of the Monetary Committee, Whereas the import levies on cereals, wheat and rye flour, and wheat groats -and meal were fixed by Commission Regulation (EEC) No 1915/89 (*) and subsequent amen ­ ding Regulations ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 6 July 1989 . Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 180, 27. 6. 1989, p. 1 ; (') OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 153, 13 . 6 . 1987, p. 1 . (5) OJ No L 187, 1 . 7 . 1989, p. 1 . No L 191 /2 Official Journal of the European Communities 6. 7 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1989. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 5 July 1989 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CN code Levies Portugal Third country 0709 90 60 34,31 125,44 0712 90 19 34,31 125,44 100110 10 13,87 1 49,00 OO 1001 10 90 13,87 149,00 (')(4 1001 90 91 13,66 103,46 1001 90 99 13,66 103,46 1002 00 00 41,42 1 10,97 (6) 1003 00 10 32,09 102,64 1003 00 90 32,09 102,64 1004 00 10 23,49 78,21 1004 00 90 23,49 78,21 1005 10 90 34,31 1 25,44 (2)(3) 1005 90 00 34,31 1 25,44 (2)(3) 1007 00 90 52,35 1 37,46 (4) 1008 10 00 32,09 0,00 1008 20 00 32,09 16,13 (4) 1008 30 00 32,09 0,00 (5) 1008 90 10 0 0 1008 90 90 32,09 0,00 1101 00 00 32,13 158,79 1102 10 00 70,99 168,36 1103 11 10 35,82 245,27 1103 11 90 34,71 171,50 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne. (2) In accordance with Regulation (EEC) No 486/85 the levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. (3) Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by ECU 1,81 /tonne. ( ¶ Where millet and sorghum originating in the ACP Ã ³r OCT is imported into the Community the levy is reduced by 50 */o . (9 Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne. (') The import levy charged on rye produced in Turkey and transported directly from that country to the Commu- nity is laid down in Council Regulation (EEC) No 1180/77 (OJ No L 142, 9. 6. 1977, p. 10) and Commission Regulation (EEC) No 2622/71 (OJ No L 271, 10 . 12. 1971 , . p. 22). (9 The levy applicable to rye shall be chargell on imports of the product falling within CN code 1008 90 10 (triti- cale).